Citation Nr: 0638239	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-08 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of gum 
surgery, to include gingival recession.  

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic lumbar strain.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

During the pendency of this claim, numerous other issues were 
addressed by the RO.  As a result, service connection was 
granted for various conditions and disability ratings were 
assigned.  He appealed the assignment of a noncompensable 
rating for migraines and for his low back and, ultimately he 
was awarded 10 percent ratings for these conditions.  The 
veteran was informed of all these decisions and his appellate 
rights, but he has not indicated any intention to appeal any 
decisions other than those listed on the title page of this 
decision.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  

The issue of entitlement to service connection for residuals 
of gum surgery, to include gum recession, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Since the effective date of service connection, the veteran's 
lumbar spine disability has been manifested by subjective 
complaints of pain and tenderness with objective findings of 
essentially full range of motion; X-ray findings were in 2002 
were negative, but more recently, in 2005, early degenerative 
changes were reported.  


CONCLUSION OF LAW

Pursuant to the old and new schedular criteria for the spine, 
the criteria for the assignment of an initial rating in 
excess of 10 percent for a lumbar spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DCs) 5285-5294 (effective through September 
25, 2003) DC 5293 (erective from September 23, 2002, and 
reclassified to 5243 effective September 26, 2003), DCs 5235-
5243 (effective September 26, 2003, including 
reclassification of DCs 5285-5295).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that the veteran has been sent several 
letters regarding VCAA laws and regulations.  Specifically, 
he was sent letters in February and November 2002 and in July 
2005.  These letters included discussion and recitation of 
the duty to notify and assist regulations.  Specifically, 
these documents notified him that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  He was also asked to advise VA if there 
were any other information or evidence he considered relevant 
to this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist him in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such an examination was conducted by VA 
in October 2005.  The evidence of record is sufficient to 
make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

The service medical records (SMRs) reflect intermittent 
treatment for low back pain.  Upon post service VA orthopedic 
examination of the back in March 2002, the lumbar spine 
showed flexion to 90 degrees, extension to 20 degrees, 
bilateral lateral flexion to 25 degrees, and bilateral 
rotation to 30 degrees.  There was no pain.  There was no 
tenderness to palpation as well as no muscle spasms noted.  
The veteran's gait and posture were within normal limits, and 
straight leg raising was negative, bilaterally.  The examiner 
noted that the veteran experienced limitation with frequent 
bending and stooping due to chronic back pain.  X-ray was 
interpreted as normal.  The diagnosis was chronic lumbosacral 
strain with no functional impairment.  

Additional VA orthopedic examination of the low back was 
conducted in October 2005.  The veteran reported that he had 
low back pain since 1978 which radiated to the left leg and 
hip.  It was constant and was a crushing, burning, and sharp 
pain that was worse with activity.  It was relieved with 
rest.  He could function with pain in the lower portion of 
the back.  It was swollen and tender but there was no 
incapacitation.  There was no functional impairment.  

Upon exam, his posture and gait were normal.  In the 
thoracolumbar spine, there was some tenderness, muscle spasm, 
and radiation of pain in to the leg.  There was no fixed 
position or ankylosis of the lumbosacral spine.  Range of 
motion was to 90 degrees of flexion, with extension, 
bilateral flexion, and bilateral rotation to 30 degrees.  All 
motions were full, and there was no pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use or 
during flare-up.  There was no intervertebral disk syndrome.  
There was no bowel, bladder, or erectile dysfunction.  Motor 
function and sensory function were normal in the lower and 
upper extremities.  X-rays of the lumbar spine showed some 
early degenerative changes.  The final diagnoses were 
lumbosacral strain with early degenerative changes in the 
lumbosacral spine.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

Specific schedular criteria for the spine

At the time of the initial rating determination dated in May 
2003, the RO rated the veteran's lumbar spine disorder under 
38 C.F.R. § 4.71a, DC 5295, lumbosacral strain.  (NOTE: 
Although a noncompensable rating was initially assigned for 
the low back strain at the time of the May 2003 rating 
decision, effective from October 1, 2001, the date following 
discharge from service, an increased rating of 10 percent was 
ultimately assigned from that date in a November 2005 rating 
decision.)  

38 C.F.R. § 4.71a, DC 5295 provided that a 10 percent rating 
was warranted for characteristic pain on motion; a 20 percent 
rating with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; a 40 
percent rating for severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Amendments to the criteria for rating the spine became 
effective on September 26, 2003, including a reclassification 
of the diagnostic codes for the spine, which now include DCs 
5235 through 5243.  The reclassification of the DCs are as 
follows: 5235 (vertebral fracture or dislocation), 5236 
(sacroiliac injury and weakness, 5237 (lumbosacral or 
cervical strain), 5238 (spinal stenosis), 5239 
(spondylolisthesis or segmental instability), 5240 
(ankylosing spondylitis), 5241 (spinal fusion), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Consequently, effective 
September 26, 2003, the diagnostic code the RO assigned to 
the veteran's lumbar spine disability is 38 C.F.R. § 4.71a, 
DC 5237, lumbosacral strain.

The Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The revised rating schedule for diseases and injuries of the 
spine effective September 26, 2003, provides that claims 
should be assessed according to the following criteria: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 10 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is warranted for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

The authors of the new rating schedule addressed the issue of 
pain: "Pain is often the primary factor limiting motion, for 
example, and is almost always present where there is muscle 
spasm.  Therefore, the evaluation criteria provided are meant 
to encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine.  68 FR 51454, 51455.

The Board also notes that effective September 23, 2002, 
revisions were made to 38 C.F.R. § 4.71a, DC 5293 
(reclassified to DC 5243 effective September 26, 2003), 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is to be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining (under 38 C.F.R. § 4.25) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Effective through 
September 22, 2002, a 20 percent evaluation is warranted for 
moderate intervertebral disc syndrome, with recurring 
attacks; a 40 percent evaluation is in order for severe 
intervertebral disc syndrome, with recurring attacks and 
intermittent relief; a 60 percent evaluation is assigned in 
cases of pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, and little intermittent relief.

Analysis

As noted earlier, the RO initially rated the veteran's 
disability under DC 5295 (effective through September 25, 
2003) pertaining to lumbosacral strain.  At the time of the 
March 2002 VA examination, the veteran complained of chronic 
low back pain, but physical examination of the spine did not 
produce any evidence of painful motion, muscle spasms, 
weakness or tenderness.  Range of motion testing was 
essentially normal, although the examiner noted that the 
veteran had limitation in frequent bending and stooping.  X-
ray of the lumbar spine was within normal limits.  At the 
October 2005 VA examination the veteran again reported 
chronic low back pain, and the spine showed some tenderness, 
muscle spasm, and radiation into the left lower extremity.  
While range of motion was again essentially normal, his X-
rays showed early degenerative changes.  The examiner noted 
no significant disability as there was no pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use or during flare-up.

In light of the 2005 findings of tenderness and muscle spasm, 
as well as the X-ray findings of early degenerative changes, 
the Board finds that the veteran's spine disability is 
properly evaluated under 38 C.F.R. § 4.71a, DC 5295 for 
characteristic pain on motion.  The Board finds that the 
symptomatology referable to the veteran's spine disability 
does not more nearly approximate the criteria for a 20 
percent rating under DC 5295.  While there is some muscle 
spasm, there is no loss of range motion, to include on 
forward bending or lateral flexion.  The Board has also 
considered alternative diagnostic codes that potentially 
relate to impairment of the lumbar spine.  The Board finds, 
however, that a rating in excess of 10 percent is not 
warranted under any alternative provision.  For example, 
there is no medical evidence of limitation of motion (DC 
5292), ankylosis of the lumbar spine (DC 5289), and there is 
no showing that the veteran has intervertebral disc syndrome 
(DC 5293).

The Board has considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome; 
however, again, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.

Under the revised criteria for rating the spine (effective 
September 26, 2003), the veteran's lumbar spine disorder is 
rated under DC 5237, lumbosacral strain.  As contemplated in 
the criteria for a disability rating in excess of 10 percent, 
the veteran's symptomatology and medical findings do not 
warrant a higher rating.  Specifically, range of motion is 
full.  Additionally, because the new regulation and rating of 
disability explicitly takes pain upon motion into account, 
application of the principles of DeLuca is unnecessary and 
not appropriate.

In the event, however, that the principles of DeLuca are 
applicable to the new regulation, the Board has considered 
whether factors including functional impairment and pain as 
addressed under 38 C.F.R. §§ 4.10, 4.40, and 4.45 would 
warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  The examiner noted the existence of minimal 
symptoms )no pain, fatigue, weakness, lack of endurance, or 
incoordination).  There was no significant disability.  
Consequently, the Board finds that the currently assigned 10 
percent disability rating adequately compensates him for his 
pain and functional loss in this case.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The Board has taken into account the veteran's assertions and 
the submitted lay statement; however, she and her friend are 
not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis or etiology of a current 
disability.  Espiritu v. Derwinski, 2 Vet. App. at 495.  
Therefore, the contentions of the veteran are not probative 
evidence that her current disability is manifested in 
disability that approximates a rating in excess of 10 
percent.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's lumbar spine disorder 
is appropriately compensated by the currently assigned 
schedular rating and 38 C.F.R. § 3.321 is inapplicable.

Finally, "staged ratings" as contemplated by the CAVC in 
Fenderson v. West, supra, for discrete intervals based on 
changes in levels of symptomatology are not warranted.  The 
highest evaluation warranted at any time during the pendency 
of the appeal is the presently assigned disability rating.  
In the absence of clinical evidence demonstrating the 
criteria required for a higher disability rating, an 
increased evaluation is not warranted.


ORDER

An initial rating in excess of 10 percent for chronic lumbar 
strain is denied.  




REMAND

The SMRs reflect that the veteran received treatment for 
periodontal disease and that he underwent gum surgery.  No 
residuals of such treatment or surgery was indicated in the 
service documents.  At the time of VA dental examination in 
December 2002, the veteran's hard and soft tissue in the 
mouth was within normal limits.  Tooth numbers 20 and 21 were 
noted to be mildly sensitive to cold air.  There was no 
limitation of motion or functional impairment shown.  The 
examiner noted, however, that the veteran suffered from 
gingival recession.  Palatal grafts were within normal 
limits, but he had 1-2 mm of generalized recession associated 
with tooth numbers 20 and 21 with hypersensitivity to those 
teeth.  

The Board views the current evidence as being unclear as to 
whether the veteran has a current disability as a result of 
his periodontal disease with gum surgery during service.  An 
additional dental examination by VA personnel would be 
helpful in determining whether he has any residual disability 
as a result of periodontal treatment in service.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  
Accordingly, this case is REMANDED for the following actions:  


1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any pertinent dental condition, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a dental examination.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should fully describe the 
nature, extent, and likely etiology of 
any current dental disability.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the report.  

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should adjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case (SSOC) and afford the veteran 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the 
Board for further appellate actions, if 
indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


